We held that the attempted election of directors in 1941 was invalid and that at the annual meeting in 1942 seven directors must be elected to fill the seven vacancies caused by the failure of any person, nominated in accordance with the by-laws of the hospital, to receive a majority of the votes cast at the election in 1941. Perhaps, however, the opinion and remittitur of the court is open to the construction that at the annual election in 1942 successors to only four directors whose term expired in 1941 must be chosen, in addition to the successors to directors whose term expires in 1942.
Motion for reargument is denied, but in order to remove possible doubt as to the scope of our decision the motion to amend the remittitur is granted. Return of remittitur requested and when returned it will be amended to read as follows: "Orders modified to provide for the election of successors to seven directors whose term expired in 1941 at the next annual meeting and by striking *Page 736 
out the adjudication that the amendment to the by-laws made at the annual meeting of 1933 is invalid, and as so modified affirmed, with one bill of costs to the respondents." (See288 N.Y. 125.)
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur. *Page 737